PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CONSOLIDATED DIESEL COMPANY,         
                       Petitioner,
                v.
NATIONAL LABOR RELATIONS BOARD,                No. 00-2545
                      Respondent,
CDC WORKERS UNITY COMMITTEE,
                    Intervenor.
                                     
NATIONAL LABOR RELATIONS BOARD,      
                       Petitioner,
CDC WORKERS UNITY COMMITTEE,
                    Intervenor,                No. 01-1064
                v.
CONSOLIDATED DIESEL COMPANY,
                      Respondent.
                                     
        On Petition for Review and Cross-Application for
                    Enforcement of an Order
             of the National Labor Relations Board.
          (11-CA-16792, 11-CA-16350, 11-CA-16183)

                       Argued: June 6, 2001

                     Decided: August 15, 2001

  Before WILKINSON, Chief Judge, TRAXLER, Circuit Judge,
   and Andre M. DAVIS, United States District Judge for the
          District of Maryland, sitting by designation.
2                 CONSOLIDATED DIESEL CO v. NLRB
Application for enforcement granted by published opinion. Chief
Judge Wilkinson wrote the opinion, in which Judge Traxler and Judge
Davis joined.


                             COUNSEL

ARGUED: Glenn Littleton Spencer, HAYNSWORTH, BALDWIN,
JOHNSON & GREAVES, L.L.C., Greenville, South Carolina, for
Consolidated Diesel. Michael R. Lewis, Senior Attorney,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for
Board. M. Travis Payne, EDELSTEIN & PAYNE, Raleigh, North
Carolina, for Intervenor. ON BRIEF: Leonard R. Page, Acting Gen-
eral Counsel, John H. Ferguson, Associate General Counsel, Aileen
A. Armstrong, Deputy Associate General Counsel, Howard E. Perl-
stein, Deputy Assistant General Counsel, NATIONAL LABOR
RELATIONS BOARD, Washington, D.C., for Board.


                             OPINION

WILKINSON, Chief Judge:

   Consolidated Diesel Company challenges the National Labor Rela-
tions Board’s decision that it violated § 8(a)(1) of the National Labor
Relations Act by interfering with its employees’ right to self-
organization protected by § 7 of the Act. Specifically, the Board held
that the Company (1) subjected employees to a formal disciplinary
procedure after it had become clear that their conduct was protected
by § 7, and (2) confiscated union literature placed in nonwork areas
during nonwork time. In general, employers enjoy broad authority to
investigate allegations of employee misconduct. Here, however,
because substantial evidence supports the Board’s finding that the
employees had done nothing more than legitimately exercise core § 7
rights, and because the confiscations of union literature were unlaw-
ful, we deny Consolidated’s petition for review and grant the Board’s
cross-application for enforcement.
                  CONSOLIDATED DIESEL CO v. NLRB                     3
                                  I.

                                  A.

   Consolidated Diesel maintains a harassment policy which provides
that "[a]ny unwelcome action, intended or not, which is considered
offensive to the receiver or a third party may be labeled harassment."
The policy also instructs that "[i]f you have been the recipient or the
observer of a situation which appears to be harassment, . . . Human
Resources should be notified immediately by either you or your man-
ager." The Human Resources Department allocates initial investiga-
tive responsibility to one of its employee relations representatives.
The representative reports the results of her investigation to the
employee relations manager, who determines whether the matter
should be referred to its Performance Management Process Commit-
tee (PMPC). In attendance at the meeting of the Committee are the
accused employee and his or her chosen employee-advocate, the
employee who complained about or witnessed the alleged miscon-
duct, the employees’ respective supervisors, the employee relations
representative who initially investigated the incident, and the
employee relations manager. The Committee decides what disciplin-
ary action to take, if any, up to and including termination.

                                  B.

   As part of their effort to organize a union at Consolidated since at
least 1992, the employees of CDC Workers Unity Committee periodi-
cally publish a leaflet entitled the Unity News. One way in which they
distribute the newsletter is to leave copies in team rooms where
employees take breaks and eat lunch.

                        1. Fernando Losada

   On November 17, 1994, Fernando Losada and Watt Avent entered
the upfit team room and began putting copies of a new Unity News
in front of the members seated therein, one of whom was David Duke.
When Losada offered him a copy, Duke said that "you’re screwing
with my lunch," and told Losada to leave. As he walked towards the
door, Losada commented that Duke’s view appeared rather "one-
4                 CONSOLIDATED DIESEL CO v. NLRB
sided." Duke angrily replied that "we can make it two-sided," and fol-
lowed Losada to the door. Losada left the room with Avent.

   Duke filed a charge of harassment against Losada with Employee
Relations Representative Diane Whaley. He reported feeling harassed
because he had been startled by the suddenness with which Losada
opened the door and because Losada forced upon him literature he did
not want during his limited time for lunch. He stated that he was
"tired of this group having the right to approach him." Though she
had not interviewed Losada, Whaley gave Duke’s complaint to
Employee Relations Manager Larry Williams. Williams referred the
matter to the PMPC because Consolidated’s harassment policy was
implicated by the fact that Duke "clearly [was] offended" by Losada.

   Williams opened the PMPC meeting by stating the allegations and
noting that the process could end in disciplinary action, including ter-
mination. During the meeting, Losada recognized that he could have
handled the situation differently, and Duke confessed that he had
probably "overreacted." Duke dropped the harassment charge against
Losada, and Williams said the Company would document in a sepa-
rate file that charges had been filed and withdrawn. In the proceedings
below, Consolidated conceded that it could reference and consider the
documentation for disciplinary purposes if future charges were filed
against Losada.

                            2. Jim Wrenn

   On the same day as the Losada-Duke incident, Losada and Avent
also distributed the Unity News in the paint team room. Jim Wrenn
later entered that room, asking the team members present whether
they needed any copies of the leaflet. When one said "no, but you can
have this one," Wrenn responded, "why are ya’ll so blind," and began
arguing his point of view. Team member Kathy Mills told Wrenn that
those present did not want to hear what he had to say. During the
course of the incident, Wrenn referenced the team-based management
system and claimed credit for introducing the Martin Luther King hol-
iday at the plant. Tim Engleking, one of the team members present,
believed Wrenn had gestured to him when Wrenn said that "they" did
not want the Company to recognize the King holiday. Engleking
believed Wrenn was trying to create racial tension within the team
                  CONSOLIDATED DIESEL CO v. NLRB                     5
since Engleking was one of only two white males on an otherwise all-
black team.

   Engleking and Mills filed a charge of harassment against Wrenn
with Employee Relations Representative Whaley. Engleking stated
that Wrenn "should have asked if [it was] OK to talk about the union"
and queried why Wrenn should "be able to approach people in their
own team rooms." Engleking and Mills asserted that Wrenn "should
have left when [Mills] said, ‘[W]e don’t want to hear this.’" Without
having interviewed Wrenn, Whaley gave their statements to Williams,
who referred the matter to the PMPC on the ground that the complain-
ing employees "were offended" by Wrenn’s conduct.

   The Committee met three times concerning the harassment charge.
As at Losada’s PMPC meeting, Williams opened by stating the alle-
gations and indicating the possible disciplinary actions that might be
taken against Wrenn, including termination. Williams also notified all
parties that this meeting was not an "educational forewarning," which
could serve as a basis for future discipline, but rather, a "documenta-
tion." During the course of the first meeting, Engleking, Mills, and
Wrenn gave their version of events. After a series of meetings, the
Committee decided to document in a separate file that an allegation
of harassment had been made and that no action had been taken. As
in the case of Losada, Consolidated conceded in the proceedings
below that it could reference and consider the documentation for
disciplinary purposes if future charges were filed against Wrenn.

                                  C.

   Several employees reported observing Consolidated’s security
guards confiscating copies of the Unity News that had been left for
employees in team rooms. Ethel Jones testified that, in October or
November of 1995, she saw a security guard take several copies of
the leaflet from a team room. Callen Parker testified that, in October
of 1995, he observed a guard enter a team room and collect union lit-
erature. Zachary Means testified that, in September or October of
1995, a security guard interrupted a team meeting and took the acting
coordinator out into the hallway. He then re-entered the room and
informed the members present that he "would have to pick up" all of
the union newsletters on a table. In response to an employee’s inquiry
6                  CONSOLIDATED DIESEL CO v. NLRB
concerning his authority to collect the leaflets, the guard stated that
any questions should be directed to the plant manager. The acting
team manager subsequently told the employees that the guard had
apologized, saying that he was not supposed to have picked up the lit-
erature.

                                   D.

   The Union filed multiple unfair labor practice charges against Con-
solidated between August 25, 1994 and February 6, 1996. An ALJ
held a hearing on the consolidated complaint, subsequently finding
that the Company had committed the unfair labor practices alleged.
Consolidated filed exceptions with the Board, and the Union filed
cross-exceptions.

   A majority of the Board adopted the ALJ’s finding that Consoli-
dated violated § 8(a)(1) of the Act by subjecting Losada and Wrenn
to a continued disciplinary process after it had become clear that their
activity was protected by the Act. The Board unanimously adopted
the ALJ’s finding that the Company violated § 8(a)(1) by confiscating
union literature placed in nonwork areas during nonwork time. The
Board’s order required Consolidated to cease and desist from (1) pro-
hibiting employees from distributing union materials in nonwork
areas during nonwork time; (2) removing from nonwork areas union
materials which have been lawfully left there for distribution; (3) sub-
jecting employees to its PMPC procedure for having engaged in pro-
tected activities; and (4) in any like or related manner interfering with,
restraining, or coercing employees in the exercise of § 7 rights. Affir-
matively, the order required the Company to (1) remove the PMPC
documentation concerning Losada and Wrenn from its files; (2) notify
them that such documentation had been removed and would not be
used against them in any way; and (3) post a notice to employees that
it would comply with every one of the above requirements.

  Consolidated petitions for review, and the Board cross-applies for
enforcement of its order.
                   CONSOLIDATED DIESEL CO v. NLRB                       7
                                   II.

                                   A.

   We must affirm the Board’s factual findings if they are "supported
by substantial evidence on the record considered as a whole." 29
U.S.C. § 160(e); see also Medeco Sec. Locks, Inc. v. NLRB, 142 F.3d
733, 742 (4th Cir. 1998); Fieldcrest Cannon, Inc. v. NLRB, 97 F.3d
65, 69-70 (4th Cir. 1996). Substantial evidence is "such relevant evi-
dence as a reasonable mind might accept as adequate to support a
conclusion." Alpo Petfoods, Inc. v. NLRB, 126 F.3d 246, 250 (4th Cir.
1997) (internal quotation omitted). If such evidence exists, we must
uphold the Board’s decision "even though we might have reached a
different result had we heard the evidence in the first instance." Id. at
250 (internal quotation omitted). Moreover, we must affirm the
Board’s interpretations of the National Labor Relations Act if they are
"rational and consistent" with it. NLRB v. Curtin Matheson Scientific,
Inc., 494 U.S. 775, 787 (1990).

                                   B.

   Section 7 of the Act provides that employees "have the right to
self-organization, to form, join, or assist labor organizations, . . . and
to engage in other concerted activities for the purpose of collective
bargaining or other mutual aid or protection." 29 U.S.C. § 157. Sec-
tion 8(a)(1) of the Act makes it an unfair labor practice for an
employer "to interfere with, restrain, or coerce employees in the exer-
cise of the rights guaranteed in [§ 7]". 29 U.S.C. § 158(a)(1).

   Soliciting support for a union and distributing union materials are
among the core activities safeguarded by § 7. See Beth Isr. Hosp. v.
NLRB, 437 U.S. 483, 491-92 (1978). The workplace is "uniquely
appropriate" for such activities, Republic Aviation Corp. v. NLRB,
324 U.S. 793, 801 n.6 (1945), so long as the activities are conducted
in nonwork areas during nonwork time, Beth Isr. Hosp., 437 U.S. at
492, and in a non-abusive manner. NLRB v. City Disposal Sys., Inc.,
465 U.S. 822, 837 (1984).

   If conduct protected by the Act is implicated, the test for a § 8(a)(1)
violation is whether, "under all of the circumstances, the employer’s
8                 CONSOLIDATED DIESEL CO v. NLRB
conduct may reasonably tend to coerce or intimidate employees."
NLRB v. Grand Canyon Mining Co., 116 F.3d 1039, 1044 (4th Cir.
1997). It makes no difference "whether the language or acts were
coercive in actual fact." Equitable Gas Co. v. NLRB, 966 F.2d 861,
866 (4th Cir. 1992) (internal quotation omitted). Nor does it matter
whether the employer acted with anti-union animus. See Textile
Workers Union v. Darlington Mfg. Co., 380 U.S. 263, 269 (1965).
Instead, the relevant inquiry is "whether the conduct in question had
a reasonable tendency in the totality of circumstances to intimidate."
Equitable Gas, 966 F.2d at 866 (internal quotation omitted). Because
"[w]hether particular conduct is coercive is a question essentially for
the specialized experience of the NLRB," Grand Canyon, 116 F.3d
at 1044 (internal quotation omitted), we show respect for its findings.

   Nevertheless, establishing the existence of coercive conduct is not
by itself dispositive. The Act does not require that an employer cease
its legitimate business practices or suspend its proper disciplinary pre-
rogatives. Rather, "[w]e must balance the employee’s protected right
against any substantial and legitimate business justification that the
employer may give for the infringement." Medeco, 142 F.3d at 745.
"[I]t is only when the interference with § 7 rights outweighs the busi-
ness justification for the employer’s action that § 8(a)(1) is violated."
Id. (alteration in original) (internal quotation omitted). This judgment
also falls within the expertise of the Board. Medeco, 142 F.3d at 745;
see also NLRB v. Fleetwood Trailer Co., 389 U.S. 375, 378 (1967).
We therefore "must affirm the Board’s balancing if it is rational and
consistent with the Act." Medeco, 142 F.3d at 745.

                                  III.

                                   A.

   We first determine whether activity protected by § 7 of the Act is
implicated in the incidents giving rise to the harassment charges filed
against Fernando Losada and Jim Wrenn. If it is, we then apply the
test for a § 8(a)(1) violation to Consolidated’s handling of those
charges.

  Substantial evidence supports the Board’s finding that Losada was
engaged in protected activity. In the one and only incident at issue,
                  CONSOLIDATED DIESEL CO v. NLRB                       9
Losada was distributing union flyers in a team room and talking with
employees on break about the union when Duke apparently con-
fronted him. At no time did Losada use abusive or profane language
or threaten anyone with violence.

   Similarly, substantial evidence supports the Board’s finding that
Wrenn’s conduct was protected by § 7. He too was distributing union
flyers in a team room and talking about the union when the heated
exchange with Engleking took place. At no time did Wrenn use abu-
sive or offensive language, or threaten anyone in any way. Even if he
suggested that Engleking had been opposed to the Martin Luther King
holiday, that issue is a term and condition of employment; discussion
of it is therefore protected.

   Consolidated does not contest the Board’s finding that Losada and
Wrenn were exercising their legitimate § 7 rights of solicitation and
distribution. See Beth Isr. Hosp., 437 U.S. at 491-92. Rather, it con-
tends its handling of the matter was altogether free of coercion. See
Grand Canyon, 116 F.3d at 1044. The Company maintains that, by
subjecting Losada and Wrenn to its PMPC procedure, it was non-
coercively investigating the charges against them in conformity with
its policy’s subjective definition of employee harassment. That is,
Consolidated argues that the PMPC process constitutes a consensual,
amicable investigatory tool, not a disciplinary device. Moreover, Con-
solidated maintains that its harassment policy embodies a legitimate
business interest in maintaining harmonious relations within its work-
force. See Medeco, 142 F.3d at 745. Since its harassment policy pro-
vides that "[a]ny unwelcome action, intended or not, which is
considered offensive to the receiver or a third party may be labeled
harassment," the Company suggests that what matters is that Duke
and Engleking "felt" harassed.

   As for Consolidated’s characterization of its PMPC procedure, sub-
stantial evidence supports the Board’s view that it is coercive. Losada
and Wrenn were (1) subjected to it against their will; (2) required to
defend themselves before it for doing nothing more than engaging in
activity protected by § 7 of the Act; (3) informed at the outset that the
process could result in termination; and (4) put on notice at the end
that documentation of the meeting could be used against them in a
future disciplinary proceeding. In these ways, the Company’s conduct
10                 CONSOLIDATED DIESEL CO v. NLRB
"tend[ed] to coerce or intimidate employees." Grand Canyon, 116
F.3d at 1044.

   As for Consolidated’s reliance on its harassment policy, where
harassment charges relate to conduct protected by § 7, an employer
may not apply its policy in a manner that is inconsistent with control-
ling law. To be sure, employers enjoy broad authority to investigate
facially valid charges of employee misconduct. Due process requires
nothing less. Here, however, the Company’s policy allocates initial
investigative responsibility to one of its employee relations represen-
tatives, in these cases Diane Whaley. She reports the results of her
inquiry to the employee relations manager, who decides whether to
refer the matter to the PMPC. Because Whaley’s initial investigation
revealed beyond question that Losada and Wrenn had been doing
nothing more than legitimately exercising core § 7 rights, we hold that
Consolidated violated § 8(a)(1) by subjecting them to the Commit-
tee’s coercive process, and by documenting the charges in its employ-
ment files for possible disciplinary use in the future. Where it is clear
that employees are engaging in activity protected by the Act, no "sub-
stantial and legitimate business justification" exists for continuing to
subject them to coercive proceedings on the basis of wholly subjec-
tive charges of harassment. Medeco, 142 F.3d at 745.

   Were we to conclude otherwise, the statutory guarantee would be
eviscerated. There would be nothing left of § 7 rights if every time
employees exercised them in a way that was somehow offensive to
someone, they were subject to coercive proceedings with the potential
for expulsion. The fact that Duke and Engleking did not agree with
the views of Losada and Wrenn is not dispositive. Section 7 rights are
not that vulnerable to the heckler’s veto. Implicit in the statutory guar-
antee of section 7 is an expressive right: the right to discuss the
advantages of organizing. Losada and Wrenn did nothing more than
discuss the pros and cons of union membership with fellow employ-
ees in nonwork areas during nonwork time. An environment where
employees were prevented from discussing such a subject would be
the antithesis of the workplace contemplated by the Act.

   We emphatically do not hold that every purported exercise of § 7
rights immunizes an employee from disciplinary measures. If an
employer is confronted with evidence of employee misconduct that
                   CONSOLIDATED DIESEL CO v. NLRB                       11
could objectively be considered harassment, then the Act does not
prevent the employer from investigating the matter further and taking
necessary disciplinary action. Losada and Wrenn, however, did noth-
ing more than talk up the union with fellow employees. Neither man
acted in an abusive, threatening, or intimidating manner. Yet both
men were subjected to the Company’s PMPC procedure for exercis-
ing core § 7 rights, merely because Duke and Engleking "felt"
offended by them. Such a wholly subjective notion of harassment is
unknown to the Act. See, e.g., Handicabs, Inc., 318 N.L.R.B. 890,
896 (1995), enforced, 95 F.3d 681, 684-85 (8th Cir. 1996).

                                    B.

   Next we apply the test for a § 8(a)(1) violation to Consolidated’s
confiscations of union literature. To reiterate, distributing union litera-
ture is a core activity protected by § 7. See Beth Isr. Hosp., 437 U.S.
at 491-92. Thus, an employer may not confiscate union literature left
for distribution to employees in nonwork areas during nonwork time.
See Delchamps, Inc., 330 N.L.R.B. No. 187, 2000 WL 487953, at *31
(April 21, 2000); Vemco, Inc., 304 N.L.R.B. 911, 927 (1991),
enforced in rel. part, 989 F.2d 1468 (6th Cir. 1993).

  Consolidated does not dispute that, on more than one occasion, it
confiscated union literature that was placed in nonwork areas during
nonwork time. Rather, it contends that the confiscations were merely
housekeeping removals of discarded materials, or, alternatively, de
minimis infractions that were subsequently cured.

   Of course, Consolidated has every right to keep its workplace
clean. However, substantial evidence supports the Board’s view that
cleanliness was not at issue here. The three incidents of confiscation
took place within a month or so of one another. In one of them, a
security guard even interrupted a team meeting, informed the mem-
bers present that he "would have to pick up" all the union literature
on a table in their team room, and said that they should direct any
questions to the plant manager. This action cannot possibly be charac-
terized as either innocent housekeeping or a de minimis infraction. On
the contrary, such behavior violates § 8(a)(1). Moreover, the violation
was not cured by the guard’s indirect apology to the acting team man-
ager since Consolidated did not give the affected employees any
12               CONSOLIDATED DIESEL CO v. NLRB
assurance that it would not repeat the illegal action. See Hartley Oil
Co., 326 N.L.R.B. 1111, 1114 (1998), enforced, 210 F.3d 361, 2000
WL 308998, at *3 (4th Cir. 2000) (table decision).

                                 IV.

   For the foregoing reasons, we deny Consolidated’s petition for
review and grant the Board’s cross-application for enforcement of its
order.

                 APPLICATION FOR ENFORCEMENT GRANTED